Citation Nr: 1046984	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  07-28 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.	Entitlement to an increased evaluation for residuals of left 
great toe fracture, currently 10 percent disabling. 

2.	Entitlement to a compensable evaluation for service connected 
diverticulosis.  


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

Amy R. Grasman, Counsel
	



INTRODUCTION

The Veteran served on active duty from November 1964 to November 
1967 and from June 1996 to June 1997.   

This appeal comes before the Board of Veterans' Appeals (Board) 
from an August 2006 rating decision continuing a noncompensable 
rating for the left great toe fracture and an August 2007 rating 
decision granting service connection for diverticulosis and 
assigning a 0 percent evaluation effective March 30, 2006 issued 
by the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.  In the August 2007 rating decision, the 
RO increased the evaluation for the left great toe fracture to 10 
percent effective March 30, 2006.    


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary for 
an equitable disposition of this appeal has been obtained.

2.	The competent evidence of record shows that residuals of a 
left great toe fracture are moderately disabling.  

3.	The competent evidence of record shows that diverticulosis 
causes occasional abdominal distress; without frequent episodes 
of bowel disturbance, peritoneal adhesion, or ulcerative colitis.  


CONCLUSIONS OF LAW

1.	The criteria for an evaluation greater than 10 percent for 
residuals of left great toe fracture have not been approximated.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5299-5284 (2010).

2.	The criteria for a compensable evaluation for diverticulosis 
have not been approximated.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.114, Diagnostic Code 7327 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice 
from VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in April 2006 that 
addressed the notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claims and of 
the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  This letter also 
included the notice provisions pertaining to how VA assigns 
disability ratings and effective dates as set forth in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, the Board 
concludes that the requirements of the notice provisions of the 
VCAA have been met, and there is no outstanding duty to inform 
the Veteran that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187.

VA also has a duty to assist the veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of service treatment records, pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained service treatment records, 
DD Form 214, private medical records and VA medical records.  VA 
examinations with respect to the issues on appeal were obtained 
in May 2006 and August 2009.  38 C.F.R. § 3.159(c)(4).  To that 
end, when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA opinions obtained in this case were 
sufficient, as they were predicated on a full reading of the 
Veteran's service and post-service medical records, considered 
all of the pertinent evidence of record, and fully described the 
disability at issue.  Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. § 
3.159(c)(4).

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
the appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2010).  If the evidence for and against a claim is in equipoise, 
the claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

INCREASED RATING 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing with 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based as far as practical on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2010).  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two ratings 
apply under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2010).  When making determinations 
as to the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and circumstances.  
38 C.F.R. § 4.1 (2010); Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1995).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, such as the 
issue regarding the left great toe, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  An appeal from the initial assignment of a 
disability rating, such as the issue regarding diverticulosis, 
requires consideration of the entire time period involved and 
contemplates staged ratings where warranted.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40 (2010).  It is essential that the examination on 
which ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  Id.  
The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Id.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  Id.  Painful, unstable, or 
maligned joints, due to healed injury, are entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2010).  

The factors involved in evaluating and rating disabilities of the 
joints include weakness, fatigability, incoordination, restricted 
or excess movement of the joint, or pain on movement.  38 C.F.R. 
§ 4.45 (2010).  Evaluating the disability under several 
diagnostic codes, the Board considers the level of impairment of 
the ability to engage in ordinary activities, including 
employment, and assesses the effect of pain on those activities.  
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2010); See DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  The provisions of 38 C.F.R. § 4.40 
and 38 C.F.R. § 4.45, however, should only be considered in 
conjunction with the diagnostic codes predicated on limitation of 
motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25 
(2010).  Pyramiding, the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2010).  It is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any one 
of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).

Left Great Toe 

Residuals of the left great toe fracture (left toe disability) 
are currently evaluated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5299-5284 (2010).  See 38 C.F.R. § 4.27 
(2010) (hyphenated diagnostic codes are used when a rating under 
one diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned, the additional 
code is shown after the hyphen; unlisted disabilities requiring 
rating by analogy will be coded first by the numbers of the most 
closely related body part and then "99").

Diagnostic Code 5284 applies to "other injuries of the foot."  
This code assigns a 10 percent disability rating for moderate 
injuries of the foot, a 20 percent disability rating for 
moderately severe injuries of the foot and a 30 percent rating 
for severe foot injuries.  Actual loss of the foot warrants a 40 
percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 
5284 (2010).

The words "moderate," "moderately severe" and "severe" are 
not defined in the VA Schedule for Rating Disabilities.  
Furthermore, the use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by the 
Board, is not dispositive of an issue.  Rather, all evidence must 
be evaluated in arriving at an appropriate rating that would 
compensate the Veteran for losses such as impairment in earning 
capacity and functional impairment.  38 C.F.R. §§ 4.2, 4.6 
(2010).

In a May 2006 VA Compensation and Pension Examination, the 
examiner reviewed the claims file and examined the Veteran.  The 
Veteran had complaints of pain, weakness and stiffness in his 
toe.  The Veteran reported that his pain was constant and was a 4 
or 5 out of 10.  It was precipitated by walking, driving, and 
with a change in weather the pain was a 7 out of 10.  He reported 
daily flare-ups during his job as a funeral director because he 
had to stand and walk a lot.  He reported that the flare-ups 
caused additional limitation due to pain.  During the 
examination, there was no evidence of active inflammation.  He 
did not use crutches, brace, cane, or corrective shoes.  He had 
no constitutional symptoms of bone disease.  An x-ray in 1998 
showed a history consistent with old fracture and minimal 
degenerative changes of the left foot.  There was no evidence of 
tenderness, drainage, edema or painful motion.  Ankylosis did not 
appear to be present.  The Veteran was diagnosed with minimal 
degenerative changes of the left foot with a history of fracture 
of the left great toe with constant pain and intermittent flare-
ups.  

In an August 2009 VA Compensation and Pension Examination, the 
examiner reviewed the claims file and examined the Veteran.  The 
Veteran was diagnosed with left great toe metatarsophalangeal 
osseous fragment.  The most recent x-ray in 2002 revealed 
osteoarthritis of the metatarsophalangeal joint great toe with an 
os calcis spur of the left heel.  The Veteran reported complaints 
of sharp pain in the area of the metatarsophalangeal joint when 
walking or moving his toe.  He reported periods of swelling, heat 
and redness.  The Veteran reported a lack of endurance when 
utilizing the toe muscles for any prolonged period of time.  He 
denied any weakness or stiffness.  He did not utilize any 
specific treatment for his disability.  There were no flare-ups.  
He did not use crutches, braces, cane or shoe inserts.  He wore 
corrective shoes on the left foot since 2002.  He was never 
hospitalized and never underwent surgery for his left foot.  The 
Veteran was retired from his usual occupation as a chauffeur.  
The functional limitation was on prolonged standing and pain on 
walking.  There was no history of neoplasm.  

Physical examination revealed prominent bony hypertrophy.  
Dorsiflexion of the toes on the left foot was reduced some 10 
degrees as compared to the toes on the right foot.  Flexion was 
equal bilaterally.  The joint was cool to touch.  When asked to 
stand, the Veteran complained of some degree of pain with an 
intensity of 2 out of 10.  He noted that he had some weakness 
with prolonged walking which affected his gait.  There were no 
hammertoes, high arch or flat feet noted.  The Achilles tendon 
alignment was normal.  There was no valgus or varus deformity of 
the foot.  

Based on the foregoing, the Board finds that an increased 
evaluation is not warranted under Diagnostic Code 5284.  The 
objective evidence does not show that the left toe disability was 
moderately severe.  The x-rays revealed osteoarthritis of the 
toe which was mild in 2006.  The Veteran complained of pain, 
swelling and stiffness.  He did not use assistive devices to walk 
or ambulate.  The functional limitations were on prolonged 
standing or walking.  He never had surgery or was hospitalized.  
The Board acknowledges the decreased range of motion in 
dorsiflexion of the toe; however, the flexion was equal 
bilaterally.  Further, the impact of the limitation in motion was 
not so severe as to warrant and increased evaluation.  The 
disability picture more closely approximated a moderate 
disability which warrants a 10 percent evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284.

The Board has also considered the Veteran's complaints of pain.  
While adjudication of musculoskeletal disorders ordinarily 
requires consideration of the impact of functional loss under 38 
C.F.R. § 4.40 and 38 C.F.R. § 4.45, Diagnostic Code 5284 is not 
predicated on loss of range of motion.  Thus, 38 C.F.R. §§ 4.40 
and 4.45, as interpreted in DeLuca, 8 Vet. App. at 204-206, do 
not apply.  See Johnson, 9 Vet. App. at 9.  Thus, the Board finds 
that the objective medical evidence of record does not support 
the assignment of a higher disability rating for the left great 
toe disability.  

The Board also notes that disabilities of the foot are rated 
under Diagnostic Codes 5276 through 5284, and consideration is 
given as to whether any other diagnostic codes apply to the 
Veteran's service connected disability of the left foot.  Of 
these, Diagnostic Codes 5277 (weak foot, bilateral), 5279 
(metatarsalgia), 5280-5281 (hallux valgus) and 5282 (hammer toe) 
need not be considered, as they provide a maximum 10 percent 
disability rating.  Therefore, an increased rating under these 
codes is not available.  Regarding the remaining diagnostic codes 
for the foot, the Veteran does not have flat foot under 
Diagnostic Code 5276, claw foot under Diagnostic Code 5278, or 
malunion or nonunion of tarsal or metatarsal bones under 
Diagnostic Code 5283.  As such, these diagnostic codes do not 
apply.

The Board further notes that to the extent that the Veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 10 percent 
schedular evaluation.  The evidence does not reflect that the 
disability at issue caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular schedular 
standards is rendered impracticable.  The Veteran was employed as 
a chauffeur and a funeral director.  There was some limitation on 
standing and prolonged walking, however, there were no periods of 
hospitalization or prolonged absence from work due to his left 
foot disability.  Hence, the Board finds that the rating criteria 
adequately describe the disability and referral to the RO for 
consideration of the assignment of an extra-schedular evaluation 
under 38 C.F.R. § 3.321 (2010) is not warranted.

Diverticulosis

The Veteran asserts that he should be assigned a compensable 
evaluation for his diverticulosis.  Under VA regulations, 
diverticulosis may be rated by analogy to diverticulitis.  Under 
Diagnostic Code 7327, diverticulitis is to be rated as irritable 
colon syndrome (Diagnostic Code 7319), peritoneal adhesions 
(Diagnostic Code 7301), or colitis, ulcerative (Diagnostic Code 
7323), depending on the predominant disability picture.  In this 
case, however, there is no clinical evidence of record to 
indicate that the appellant has any peritoneal adhesions.  
Additionally, as shown below, the Veteran was diagnosed with 
colitis or inflammation associated with diverticulosis, however, 
he was not diagnosed with ulcerative colitis.  

Irritable colon syndrome (spastic colitis, mucous colitis, etc.) 
is rated 0 percent when mild, with disturbances of bowel function 
with occasional episodes of abdominal distress.  A 10 percent 
rating requires irritable colon syndrome which is moderate, with 
frequent episodes of bowel disturbance with abdominal distress.  
A 30 percent rating requires irritable colon syndrome which is 
severe, with diarrhea, or alternating diarrhea and constipation, 
with more or less constant abdominal distress.  38 C.F.R. § 
4.114, Diagnostic Code 7319 (2010).  

Private medical records show that in August 2001, the Veteran had 
lower abdomen pain and was treated for diverticulitis.   A CT 
scan revealed diverticulitis in the sigmoid colon without 
evidence of pericolic abscess.  In January 2003, the Veteran 
sought treatment for acute diverticulitis.  In March 2003, he 
denied any symptoms of abdominal pain, change in bowel habits, 
rectal bleeding, fatigue, weight loss, or anemia.  The Veteran 
had a colonoscopy in April 2003 which revealed mixed hemorrhoids, 
diverticulosis, colitis and colon polyp.  In October 2003, the 
Veteran underwent a colonoscopy which showed acute diverticulitis 
and diverticulosis as well as five small polyps.  In August 2008, 
a CT scan revealed multiple diverticula within the descending and 
sigmoid colon.  A September 2008 private medical record also 
showed that the Veteran underwent a colonoscopy.  The Veteran was 
diagnosed with mixed hemorrhoids, moderate degree of left-sided 
diverticulosis, thickening of the rectosigmoid mucosa, suggestive 
of diverticulosis-associated colitis.  There were no masses or 
polyps.  A gastrointestinal pathology report revealed colonic 
mucosa demonstrating marked nonspecific chronic inflammation.  No 
active colitis, granulomata or dysplasia present.  

In a May 2006 VA Compensation and Pension Examination, the 
examiner reviewed the claims file and examined the Veteran.  The 
examiner noted the Veteran's history of diverticulosis with focal 
intermittent diverticulitis.  The examiner noted the colonoscopy 
and removal of a few precancerous polyps.  There was no evidence 
of hernia surgery, malignancy, peritoneal tuberculosis, hernia, 
or residuals of malignancy.  The Veteran was diagnosed with 
diverticulosis, no symptoms at present.  

A letter from the Veteran's private physician in November 2007 
shows that the Veteran had bouts of diverticulitis since 1997 
that were treated with antibiotics.  He was hospitalized for 5 
days in August 2001 and was unable to work due to one episode in 
September 2007.  

In an August 2009 VA Compensation and Pension Examination, the 
examiner reviewed the claims file and examined the Veteran.  The 
examiner noted that in 1997 the Veteran was admitted for 5 days 
to the hospital with lower quadrant abdominal pain diagnosed as 
diverticulitis.  Recently, he had no episode of vomiting or 
hematemesis.  He noted the presence of anal hemorrhoids and 
intermittent bright red stools.  He did not have a significant 
history of chronic diarrhea or constipation.  He had intermittent 
episodes of left lower quadrant abdominal pain with distention.  
His private physician treated him periodically with medication 
for 3-4 days with rapid relief of symptoms.  The examiner noted 
that the complaints were not incapacitating and did not require 
hospitalization or surgery.  The examiner also noted that the 
Veteran's complaints did not affect his occupational function or 
activities of daily living.  There was no history of neoplasm.  
There was no history of substantial weight gain or loss, no 
evidence of anemia and no tenderness.  The diagnosis was 
diverticulosis, episodic diverticulitis.  

In this case, the Board finds that a compensable evaluation is 
not warranted.  The evidence of record shows that the Veteran's 
symptoms were mild.  He occasionally sought treatment, which was 
evidenced by the VA and private medical records.  There were 
substantial lengths of time between complaints of diverticulosis 
showing no treatment.  As such, the treatment records support a 
finding that there was only occasional episodes of abdominal 
distress.  Based on the foregoing, the evidence fails to 
establish that the Veteran's digestive system disability picture 
more nearly approximate the criteria for a higher evaluation.

As the evidence of record shows that the symptoms of 
diverticulosis did not change in severity during the pendency of 
this appeal; a staged rating is not applicable.  The Board 
considered the most severe manifestations of the disability, and 
a staged rating would not provide any benefit to the Veteran.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board further notes that to the extent that the Veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current noncompensable 
schedular evaluation.  The evidence does not reflect that the 
disability at issue caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular schedular 
standards is rendered impracticable.  In fact, the August 2009 
examiner found that the Veteran's complaints of abdominal 
distress did not affect his occupational function or activities 
of daily living.  Hence, the Board finds that the rating criteria 
reasonably describe the claimant's disability level and referral 
to the RO for consideration of the assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2010) is not 
warranted.  


ORDER

An increased evaluation for residuals of left great toe fracture, 
currently 10 percent disabling is denied. 

A compensable evaluation for service-connected diverticulosis is 
denied.  



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


